Citation Nr: 9906360	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-36 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for headaches, to 
include tension-type headaches and migraine headaches.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to 
August 1977 and from August 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for low back pan and migraine headaches.  
The Board remanded this claim in January 1998.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  A substantive appeal as to the claim for service 
connection for low back disability was not filed within 60 
days from the date the statement of the case was issued or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.

2.  Competent evidence of a nexus between a diagnosis of 
migraine headaches and service is not of record.

3.  Competent evidence of a current disability manifested by 
tension-type headaches is not of record.



CONCLUSIONS OF LAW

1.  The appellant did not submit a timely substantive appeal 
following the May 1996 RO determination.  Accordingly, the 
request for review on appeal for service connection for low 
back disability is dismissed.  38 U.S.C.A. §§ 5107, 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.202, 20.302(b) (1998).

2.  The claim for headaches, to include tension-type 
headaches and migraine headaches, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Low back disability

The Board notes that in its January 1998 remand, it stated, 
"The Board reserves the right to determine whether the 
veteran entered a timely substantive appeal in regard to the 
claim for service connection for a back disability."

The threshold question to be answered is whether the appellant 
timely entered an appeal following the May 1996 rating 
decision, which denied service connection for low back 
disability and headaches.  If the appellant has not filed a 
timely appeal, then his appeal fails.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996).  The Board notes that the 
appellant has filed a timely substantive appeal as to his 
claim for service connection for headaches.  Thus, this 
discussion is limited only to the claim for service connection 
for low back disability.

VA imposes duties on a veteran seeking VA compensation.  If 
the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a), (b) (1998).  As to the first 
step of initiating appellate review, the appellant is to 
submit a notice of disagreement within one year from the date 
that the agency mails notice of the determination to the 
appellant.  See 38 C.F.R. § 20.302(a).  After the preparation 
and mailing of the statement of the case, the appellant then 
has the burden to submit a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 1991); see 38 C.F.R. § 20.302(b).

The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.

Except determination. . . .

If no notice of disagreement is filed in 
accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title. . . .

Where the claimant, or the claimant's 
representative, within the time specified 
in this chapter files a notice of 
disagreement with the decision of the 
agency of original jurisdiction, . . . 
such agency shall prepare a statement of 
the case. . . .

The claimant will be afforded a period of 
sixty days from the date of the statement 
of the case is mailed to file the formal 
appeal. . . . The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals. 

38 U.S.C.A. § 7105 (West 1991) (emphasis added); see also 
38 C.F.R. § 20.302(b).  

As to the claim for service connection for low back 
disability, the RO informed the appellant of a right decision 
on May 10, 1996.  A notice of disagreement was received by the 
appellant on May 14, 1996.  The RO mailed a statement of the 
case on September 5, 1996.  In the statement of the case, the 
appellant was informed of the following:

To complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 9, 
Appeal to the Board of Veterans' Appeals, 
which you may use to complete your appeal.  
We will gladly explain the form if you have 
questions.  Your appeal should address:

? The benefit you want
? The facts in the statement of the case 
with which you disagree; and
? The errors you believe we made in 
applying the law

Unless the box below is checked, you must 
file your appeal with this office within 60 
days from the date of this letter or within 
the remainder, if any, of the one-year 
period from the date of the letter 
notifying you of the action you have 
appealed.  If we do not hear from you 
within this period, we will close your 
case.  If you need more time to file your 
appeal, you should request an extension 
before the time limit for filing your 
appeal expires. . . . 

The VA Form 9 was received at the RO on September 13, 1996; 
however, the appellant did not address the issue of service 
connection for low back disability.  He stated the following:

If you will closely examine my records[,] 
you will see that I have a history of 
psychological and emotional problems.  I 
have experienced a very high level of 
stress during the Persian Gulf War.  With 
this degree of stress[,] my headaches 
became intolerable.  Please see attached 
information of service[-]related 
conditions which I received no help for 
after the war.

The Board holds that this was not a timely filed substantive 
appeal as to the claim for service connection for low back 
disability.  See 38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. 
§ 20.302(b).

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the appellant 
needs to take to perfect an appeal."  Ibid.  If there is a 
failure to comply with the law or regulations, it is incumbent 
on the Board to reject the application for review on appeal.  
38 U.S.C.A. § 7105(d)(5), 7108 (West 1991).  Here, the RO 
informed the appellant in the September 5, 1996, statement of 
the case that he was to perfect his appeal within 60 days from 
the date of this letter.  Thus, the 60-day period following 
the issuance of the statement of the case expired on November 
4, 1996.  The one-year period following the issuance of the 
rating expired on May 10, 1997.  The appellant never submitted 
a substantive appeal for the claim for service connection for 
a low back disability.  Thus, the substantive appeal was not 
timely filed.

In the absence of a timely completed substantive appeal, the 
petition for appellate review as to the claim for service 
connection for low back disability is rejected in accordance 
with 38 U.S.C.A. § 7108.  Further, in the absence of a timely 
appeal, the May 1996 decision, as to the claim for service 
connection for low back disability, is final.  McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); see Roy v. Brown, 5 Vet. 
App. 554 (1993).

II.  Headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that headaches arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

The appellant's service medical records from both periods of 
service are silent as to complaints of or diagnoses of 
headaches.  Reports of Medical Examinations conducted in June 
1974 and April 1977 revealed that clinical evaluations of the 
head were normal.  The appellant completed a Report of 
Medical History in June 1994.  He stated "no" to ever 
having or having now frequent or severe headaches.  The 
appellant underwent examinations in July 1981 and November 
1989 while on reserve duty.  Clinical evaluations of the head 
were normal at each time.  He completed Reports of Medical 
History at both times and stated "no" to ever having or 
having now frequent or severe headaches.  During his second 
period of active duty, in a report of medical history 
completed in May 1991, he stated "no" to ever having or 
having now frequent or severe headaches.

A September 1995 VA outpatient treatment report reveals that 
the appellant complained of bilateral headaches that had 
worsened over the last six months.  He described the 
headaches as tightness around the had and last approximately 
two to three hours.  The assessment was probable tension-type 
headaches.

In a May 1996 private medical record, the examiner noted that 
the appellant reported a past history of chronic headaches 
since the Gulf War.  The examiner noted that they were 
tension/stress related headaches and that the appellant had 
not undergone a CT or MRI scan.  The appellant reported that 
the headaches were getting worse.  The impression was chronic 
headaches.  

In a September 1996 inpatient treatment report, the VA 
registered nurse noted a history of migraine headaches.  In a 
September 1996 inpatient treatment report, a VA examiner 
stated, "[Patient] has migraine headaches."  The diagnosis 
entered was alcohol and crack cocaine abuse.  An October 1996 
VA inpatient treatment report, the examiner noted that the 
appellant had headaches since 1991.  Examination of the 
cranial nerves II - XII was intact.  A diagnosis related to 
headaches was not entered.

The appellant's claim for service connection for headaches, 
to include tension-type headaches and migraine headaches, is 
not well grounded.  See Caluza, supra.  As to the diagnoses 
of headaches and tension-type headaches, the claim is not 
well grounded.  Headaches and tension-type headaches are 
symptoms as opposed to a disease or injury.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  The diagnoses of headaches and 
tension-type headaches do not establish that there is a 
disability resulting from an injury or a disease.  See ibid.  
In the absence of proof of a present disease or injury, there 
can be no valid claim.  

As to a diagnosis of migraine headaches, which is considered 
a disability as a result of disease or injury, see 38 C.F.R. 
Part 4, Diagnostic Code 8100 (1998), the Board will construe 
the VA examiner's statement that the "[patient] has migraine 
headaches" as a current diagnosis of migraine headaches.  
However, regardless of the diagnosis, the claim is still not 
well grounded.  The appellant has not brought forth evidence 
of a nexus between the diagnosis of migraine headaches and 
service.  See Caluza, supra.  Although some of the examiners 
have reported headaches since 1991, that is not sufficient 
enough to provide a nexus between headaches and service.  
First, the examiners that reported such were not relating 
migraine headaches to service; rather, their diagnoses were 
headaches.  Second, it is obvious that the nexus to 1991 was 
provided by the appellant.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit requirement" in a claim for service connection.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
statements that the appellant has had headaches since 1991 is 
inadequate to establish a nexus between service and the 
current diagnosis of migraine headaches.

Although the appellant has stated that service connection for 
headaches, to include tension-type headaches and migraine 
headaches, he is a lay person and his opinion is not 
competent.  See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494.  The appellant's own, unsupported opinion does 
not give rise to a well-grounded claim.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, supra.

Here, the RO fulfilled its obligation under section 5103(a) 
in the issuance of a statement of the case in September 1996 
and a supplemental statement of the case in November 1997.  
It must be noted that the September 1996 statement of the 
case layed out the specific reasons the appellant's claim for 
service connection for headaches was not well grounded.  
Additionally, the RO informed the appellant of the necessary 
evidence which would well ground his claim.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).



ORDER

The petition for appellate review as to the claim for service 
connection for low back disorder is dismissed.  Service 
connection for headaches, to include tension-type headaches 
and migraine headaches, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -


